DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities:  Claim 4 appears to be depend from claim 2, but it should be from claim 3, as the fourth surface is clearly declared in claim 3 not claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jia CN 107329349 A (citation is made from the attached machine English translation document) in view of Kim US 2015/0219871.
Regarding claim 1, Jia teaches a lens module (para [0020], [0033] and Fig. 1: imaging lens 100), comprising:
 a lens barrel (para [0025] and Fig. 1: lens barrel 3), 
a lens (10) having an optical axis (O) accommodated in the lens barrel (3), and 
a pressing ring (1) abutted against the lens (10) from an image side (image side surface (i.e., lower surface) of lens 10); 

the outer connecting surface (11) is abutted against the lens barrel (3) (see Fig. 1: outer connecting surface 11 is in contact with the lens barrel 3), 
the lens (10) comprises an optical portion (portion of the lens which is active for optical function) and a bearing portion (portion of the lens 10 which engages with the pressing ring and other spacers) disposed around the optical portion, 
the bearing portion comprises an object-side surface close to the object side, an image-side surface disposed opposite to the object-side surface, and a peripheral surface connecting the object-side surface and the image-side surface (see annotated figure above); 
the upper surface (13) is provided with a boss (131, 133 and 134) extending towards the object side, 
the boss comprises a top surface (134), a first side surface (132) extending towards the image side from an edge of the top surface (134) close to the optical axis along a direction close to the optical axis, and a second side surface (131) extending towards the image side from an edge of the top surface (134) far away from the optical axis along a direction away from the optical axis; 
the image-side surface is recessed towards the object side to form a recess correspondingly accommodating the boss (as shown in Fig. 1: the image side surface of the lens 10 is forming a recess to accommodate the top boss section 131, 132 and 134 of 13 in the pressing ring 1). 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shade)][AltContent: arrow][AltContent: textbox (Peripheral surface)][AltContent: textbox (Bearing image-side)][AltContent: textbox (Bearing object-side)]
    PNG
    media_image1.png
    685
    829
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    442
    media_image2.png
    Greyscale

Jia teaches the pressing ring having a top surface and second side-surface, but Jia fails to explicitly teach the top surface and the second side surface are abutted against the lens. However, Examiner notes that the shape of the top surface of the pressing ring and shape of the image side surface of the lens are a design variation along with specific application of the technology, and one of ordinary skill in the art would achieved the claimed structure (top surface and second 
In any event, Jia and Kim are related with respect to lens module. 
Kim teaches a lens module (Fig. 1), having a top surface and second side-surface are abutted against the lens (as shown in the figure below, the spacer having a top surface and second side surface which abutted the lens 140). Accordingly, it would have been obvious to one of ordinary skill in the art to select different top surfaces and second side surface to abut against the image side surface of the lens in order to provide better contact surface area of the pressing ring with the image-side surface of the lens when abutting to each other during assembly of the lens module, and thus provide stable attachment of the lens group with the lens barrel. 
[AltContent: textbox (As shown in the figure, the top and second-side surfaces are abutted against lens image-side surface)][AltContent: textbox (Second side-surface)][AltContent: textbox (Top surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    537
    708
    media_image3.png
    Greyscale


Regarding claim 2, the combination of Jia teaches the lens module according to claim 1, and Jia further teaches wherein the upper surface (13) comprises a first surface (135) extending from an edge of the second side surface (131) far away from the optical axis towards the direction away from the optical axis along a direction vertical to the optical axis, and the first surface (135) is spaced apart from the lens (10). 
Regarding claim 3, the combination of Jia and Kim teaches the lens module according to claim 2, and Jia further teaches wherein the lens barrel (Fig. 1: 3) comprises a first abutting surface (see annotated figure below) abutted against the peripheral surface (lens 10 peripheral surface), a second abutting surface (see annotated figure below) abutted against the outer connecting surface (outer connecting surface 11), and an extending surface (see annotated figure below) connecting the first abutting surface and the second abutting surface (see annotated figure below); the extending surface extends from the first abutting surface towards the direction far away from the optical axis (as shown in the annotated figure below, the extending surface is extended in direction away from the optical axis OO’), and Kim further teaches the image-side surface comprises a second surface extending from an edge of the peripheral surface towards the direction close to the optical axis, a third surface extending from an edge of the second surface far away from the peripheral surface towards the object side along the direction close to the optical axis, and a fourth surface extending from an edge of the third surface close to the object side towards the direction close to the optical axis (as shown in reproduced figure below, Kim teaches second, third and fourth surface of the image-side of the lens); the first surface is spaced apart from the second surface, the second side surface is abutted against the third surface, and the top surface is abutted against the fourth surface (see reproduced figures of Kim from claim 1 and 
[AltContent: textbox (Extending surface)][AltContent: textbox (Second abutting surface)][AltContent: textbox (First abutting surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    606
    779
    media_image4.png
    Greyscale

[AltContent: textbox (Fourth surface of the lens)][AltContent: textbox (Third surface of the lens)][AltContent: arrow][AltContent: textbox (Second surface of the lens)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    537
    708
    media_image3.png
    Greyscale

Regarding claim 4, the combination of Jia teaches the lens module according to claim 3, and Jia further teaches wherein the top surface 134 and the fourth surface (the image side surface of the lens which engages the top surface 134) are vertical to the optical axis (as shown in Fig. 2: surface 134 is vertical to the optical axis). 
Regarding claim 6, the combination of Jia teaches the lens module according to claim 1, and Jia further teaches further comprising a shielding plate (Fig. 4 and para [0038]: shading member 4) disposed at the object side of the lens. 
Regarding claim 7, the combination of Jia teaches the lens module according to claim 6, and Jia further teaches wherein a shade (see annotated figure above) is disposed between the lens (10) and the shielding plate (4). 
Regarding claim 8, the combination of Jia teaches the lens module according to claim 6, and Jia further teaches further comprising a lens group (lens group 10) disposed at an object side of the shielding plate (4), the lens group comprises at least five lenses stacked from the object side towards the image side, and the lens group is abut against the lens barrel from the image side (see Fig. 1 and para [0038]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia and Kim as applied to claim 2 above, and further in view of Wei et al. US 2017/0139175.
Regarding claim 5, the combination of Jia teaches the lens module according to claim 1, the upper surface is smoothly connected in transition with the outer connecting surface (as shown in figure above 134 is connected with 11), however, Jia fails to except teach wherein the pressing ring is made of plastics. 
Jia and Wei are related with respect lens module. Wei teaches a pressing ring fabricated from plastic material (para [0015]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pressing ring of Jia to be fabricated from plastic, as taught by Wei, in order to utilize stable material and wherein the selection is based upon thermal and manufacturing consideration, thus using plastic material can reduce the manufacturing cost of the lens module. In re Leshin, 125 USPQ 146. Metal and resin 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872